DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered but they are not persuasive in part. 
In response to applicant’s argument regarding the drawing objections, applicant’s arguments regarding the “processor” and the “controller” are persuasive. 
However, applicant’s argument regarding the “robotic arm” are not persuasive. Applicant asserts that paragraphs [0109]-[0110] and [0135] of the specification disclose that using a “robotic arm” relates to, for example “tool for automated moving of consumables”. At page 9 of applicant’s remarks. However, after further review, paragraphs [0109]-[0110] and [0135] of the specification as filed do not disclose wherein a “robotic arm” relates to, for example “tool for automated moving of consumables”. Furthermore, the “robotic arm” cited in paragraphs [0109]-[0110] and [0135] of the specification was not accorded a reference character. Therefore, it appears that applicant has introduced new matter into the drawings submitted on 12/23/2021. Accordingly, the objection to the drawings is maintained.
In response to applicant’s argument regarding the rejection of claims 1-15 under 35 U.S.C. §112(a) and 35 U.S.C. §112(b), in view of the current amendments the rejection of claims 1-15 under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) has been withdrawn. 
In response to applicant’s argument regarding the rejection of claims 1 and 4-8 under 35 U.S.C. §112(b), in view of the current amendments the rejection of claims 1 and 4-8 under and 35 U.S.C. §112(b) has been withdrawn. 
The vessels and/or tips may be selectively placed and/or removed from the substrate. A vessel and/or microtip may be removed from a cavity of a substrate to another portion of the device, or to another cavity of the substrate. A vessel and/or microtip may be placed in a cavity of the substrate from another portion of the device, or from another cavity of the substrate. Positions of vessels and/or microtips on a substrate may be modified or exchanged. In some embodiments, each of the cavities may be individually addressable. Each of the vessels and/or tips may be individually addressable and/or movable. The vessels and/or microtips may be addressed and/or moved independently of one another. For example, a single vessel and/or microtip may be addressed and/or moved relative to the other vessels and/or microtips. A plurality of vessels and/or microtips may be moved simultaneously. In some instances, a single vessel and/or microtip may be moved at a time. The individual vessels and/or microtips may be movable relative to one another and/or the cavities; see also paragraph 988.
As interpreted by the examiner, Holmes discloses at least one location (waste chamber) to store expired/used sample processing elements. Holmes also discloses wherein various sample processing elements (e.g., vessels and/or tips) may be moved from one location to another within the sample processing device. Therefore, it would have been obvious to one of ordinary skill in the art to provide an expired cartridge location within the system of Holmes that is configured to store one or more cartridges in order to prevent and/or reduce contamination.


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the expired cartridge location in claim 1 and the robotic arm in claims 1, 4-5; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification fails to provide support for the following claim elements: “wherein the controller comprises a non-transitory readable medium comprising instructions stored thereon, that when executed by the processor perform the steps of…”. In the Amendment filed on 12/23/2021, the Applicant did not point to any portion of the instant specification to indicate support for the claimed elements. Thus, one of ordinary skill in the art would reasonably conclude that Applicant was not in possession of the invention as claimed in the amended claims 1-5 and 7-15. This is a new matter rejection.
Claims 4-5 and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 4, claim 4 recites “wherein the non-transitory computer-readable medium further comprises one or more cartridges surpassing a useful life of the one or more cartridges”. However, it is unclear how a data storage device (e.g. barcodes, optical discs, RAM, etc.) is capable of comprising a cartridge that is used for performing a molecular diagnostic reaction.
Regarding claim 5, claim 5 recites “wherein the non-transitory computer-readable medium further comprises a used cartridge”. However, it is unclear how a data storage device (e.g. barcodes, optical discs, RAM, etc.) is capable of comprising a cartridge that is used for performing a molecular diagnostic reaction.
Claim 5 recites the limitation “the expired cartridge” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, claim 7 recites “wherein the non-transitory computer-readable medium further comprises a sample-containing primary container”. However, it is unclear how a data storage device (e.g. barcodes, optical discs, RAM, etc.) is capable of comprising a sample-containing primary container that is used to house a nucleic acid during a molecular diagnostic reaction.
Regarding claim 8, claim 8 recites “wherein the non-transitory computer-readable medium further comprises a sample-containing primary container”. However, it is unclear how a data storage device (e.g. barcodes, optical discs, RAM, etc.) is capable of comprising a sample-containing primary container that is used to house a nucleic acid during a molecular diagnostic reaction.
Claim 8 recites the limitation “the sample-containing secondary container” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 and 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes et al (hereinafter Holmes) US 2013/0074614.
 	Regarding claim 1, Holmes discloses a system for processing nucleic acid content of one or more samples in cooperation with one or more cartridges comprising one or more microfluidic pathways (The cartridge could have electric and/or fluidic interconnects to transfer signals and/or fluids between different vessels, tips, etc. on the cartridge; paragraph 320) for performing a molecular diagnostic reaction with content of the one or more samples processed by way of the one or more microfluidic pathways, the system comprising: a storage region configured to store one or more cartridge (The system 700 includes a support structure 709 having a plurality of bays (or mounting stations). The plurality of bays is for docking the modules 701-706 to the support structure 709; paragraph 409); see also paragraph 491; one or more molecular diagnostic Devices may comprise one or more module. A module may be capable of performing one or more, two or more, or all three of a sample preparation step, assay step, and/or detection step. FIG. 3 shows an example of a module 300. A module may comprise one or more, two or more, or three or more of a sample preparation station 310, and/or an assay station 320, and/or a detection station 330; paragraph 364); see also paragraphs 366 and 424; a controller (a controller communicatively coupled to the plurality of modules. In some situations, the controller is communicatively coupled to a fluid handling system, as described below. The controller is configured to control the operation of the modules to prepare and/or process a sample, such as to assay a sample; paragraph 391); see also paragraphs 422, 1333 and 1338; a robotic arm configured to transport the one or more cartridges (robots, such as a robotic arm, may be provided within a device housing. The robots may be provided within a rack, and/or within a module. Alternatively, they may be external to a rack and/or module. They may permit movement of components within a device, between tracks, between modules, or within modules. The robots may move one or more component, including but not limited to a sample handling system, such as a pipette, vessel/tip, cartridge, centrifuge, cytometer, camera, detection unit, thermal control unit, assay station or system, or any other component described elsewhere herein; paragraph 462); see also 456-459; and a processor  in communication with the controller, wherein the controller comprises a non-transitory computer-readable medium comprising instructions stored thereon (A controller may provide instructions to one or more device, module of a device, component of a device, and/or portion of a component. A controller may receive signals that may be detected from one or more sensors. A controller may receive a signal provided by a detection unit. A controller may comprise a local memory or may access a remote memory. A memory may comprise tangible computer readable media with code, instructions, language to perform one or more steps as described elsewhere herein. A controller may be or use a processors; paragraph 1257. The device may have a processor and/or memory that may be capable of effecting one or more steps or providing instructions for one or more steps to be performed by the device, and/or the processor and/or memory may be capable of storing one or more instructions; paragraph 323); see also paragraphs 1262-1271, 1326, 1329-1332 and 1338.
As to and expired cartridge location configured to store one or more cartridges, Holmes discloses a waste chamber to accept used assay tips in paragraph 1104.
Holmes also discloses in paragraph 987 that The vessels and/or tips may be selectively placed and/or removed from the substrate. A vessel and/or microtip may be removed from a cavity of a substrate to another portion of the device, or to another cavity of the substrate. A vessel and/or microtip may be placed in a cavity of the substrate from another portion of the device, or from another cavity of the substrate. Positions of vessels and/or microtips on a substrate may be modified or exchanged. In some embodiments, each of the cavities may be individually addressable. Each of the vessels and/or tips may be individually addressable and/or movable. The vessels and/or microtips may be addressed and/or moved independently of one another. For example, a single vessel and/or microtip may be addressed and/or moved relative to the other vessels and/or microtips. A plurality of vessels and/or microtips may be moved simultaneously. In some instances, a single vessel and/or microtip may be moved at a time. The individual vessels and/or microtips may be movable relative to one another and/or the cavities; see also paragraph 988.
As interpreted by the examiner, Holmes discloses at least one location (waste chamber) to store expired/used sample processing elements. Holmes also disclose wherein various sample processing elements (e.g., vessels, tips) may be moved from one location to another within the 
As to automatically delivering a cartridge to the molecular diagnostic manipulator, by way of the robotic arm, and processing one or more samples in the cartridge within the molecular diagnostic manipulator, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to generate a processing protocol that allows for the delivery a cartridge to the molecular diagnostic manipulator by way of the robotic arm and processing one or more samples in the cartridge within the molecular diagnostic manipulator in order to perform one or more of a sample preparation, sample assay, and detection step, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 2, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for removing the cartridge from the molecular diagnostic manipulator upon completion of processing of the one or more samples.
However, Holmes does disclose wherein the cartridge may be removed from the molecular diagnostic manipulator upon completion of processing of the one or more samples as discussed in at least paragraphs 337, 395, 413, 471, 543, 1172 and 1306.
the non-transitory computer-readable medium further comprises instructions…, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to generate a processing protocol that allows for the cartridge to be removed from the molecular diagnostic manipulator upon completion of processing of the one or more samples, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 3, Holmes discloses wherein the cartridge comprises a set of microfluidic pathways for processing a set of samples in parallel as discussed in at least paragraphs 320, 359-360 and 381.
Regarding claim 4, Holmes discloses a microcard in accordance with an embodiment of the invention. The microcard may include one or more substrates 3500 configured to support one or more tips, which may optionally be microtips or vessels, herein used interchangeably. The tips or vessels may have characteristics or the format of any other tips or vessels described elsewhere herein. The microcard may optionally form a cartridge or be included within a cartridge. The cartridge may be insertable and/or removable from a sample processing device. The microcard may be insertable and/or removable from the sample processing device. See paragraphs 961-962.

As interpreted by the examiner, Holmes discloses wherein expired/used sample processing elements are stored. Holmes also disclose wherein various sample processing elements (e.g., vessels, tips) may be moved from one location to another within the sample processing device as discussed in at least paragraphs 987-988. Therefore, Holmes implicitly discloses one or more cartridges surpassing a useful life.
Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for monitoring a useful life (age) of each cartridge, and automatically removing, by way of the robotic arm, one or more cartridges surpassing the useful life to an expired cartridge location of the system. However, Holmes does disclose a module identifier 1300 that may be able to track the age of the module and estimate when certain components may need to be renewed or replaced. The module may communicate with a processor of the device which it is a part of as discussed in at least paragraphs 432, 1300-1301 and 1306.
As to the non-transitory computer-readable medium further comprises instructions…, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above  in view of paragraphs 1326, 1329-1332, 1385 and 1386. Specifically paragraphs 1385 and 1386 which disclose a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to monitor a useful life (age) of each cartridge, and automatically remove, by way of the robotic arm, one or more cartridges surpassing the useful life to an expired cartridge location of the system, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a 
Regarding claim 5, Holmes discloses a microcard in accordance with an embodiment of the invention. The microcard may include one or more substrates 3500 configured to support one or more tips, which may optionally be microtips or vessels, herein used interchangeably. The tips or vessels may have characteristics or the format of any other tips or vessels described elsewhere herein. The microcard may optionally form a cartridge or be included within a cartridge. The cartridge may be insertable and/or removable from a sample processing device. The microcard may be insertable and/or removable from the sample processing device. See paragraphs 961-962.
Holmes also discloses a waste chamber to accept used assay tips in paragraph 1104.
As interpreted by the examiner, Holmes discloses wherein expired/used sample processing elements are stored. Holmes also disclose wherein various sample processing elements (e.g., vessels, tips) may be moved from one location to another within the sample processing device as discussed in at least paragraphs 987-988. Therefore, Holmes implicitly discloses a used cartridge.
Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for delivering a used cartridge, by way of the robotic arm, to a waste location. However, Holmes does disclose a module identifier 1300 that may be able to track the age of the module and estimate when certain components may need to be renewed or replaced. The module may communicate with a processor of the device which it is a part of as discussed in at least paragraphs 432, 1300-1301 and 1306.
As to the non-transitory computer-readable medium further comprises instructions…, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to deliver a used cartridge, by way of the robotic arm, to a waste location of the system, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 7, Holmes discloses a vessel may comprise a body 2600 configured to accept and confine a sample, wherein the body comprises an interior surface, an exterior surface, a first end 2608, and a second end 2610. In some embodiments, one or more of the ends may be open. One or more of the ends may be closed. See paragraph 919. Also see paragraphs 961-962 and 989. Therefore, Holmes discloses a sample-containing container.
Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for receiving and directly processing a sample-containing primary container.
As to the non-transitory computer-readable medium further comprises instructions…, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.

Regarding claim 8, Holmes discloses a vessel may comprise a body 2600 configured to accept and confine a sample, wherein the body comprises an interior surface, an exterior surface, a first end 2608, and a second end 2610. In some embodiments, one or more of the ends may be open. One or more of the ends may be closed. See paragraph 919. Also see paragraphs 961-962 and 989. Therefore, Holmes discloses a sample-containing container.
Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for receiving and directly processing a sample-containing secondary container.
As to the non-transitory computer-readable medium further comprises instructions…, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to receive and directly process a sample-containing secondary container, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
claim 9, Holmes discloses a fluid handling subsystem comprising an actuator and an aspiration and delivery head (pipette) coupled to the actuator as discussed in at least paragraphs 373-375, 456 and 754, and a reagent receptacle comprising storage containers for a set of reagents as discussed in at least paragraph 369.
Regarding claim 10, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for executing a reagent receiving mode with movement of the aspiration and delivery head of the fluid handling system into fluid contact with at least one storage container, and executing a reagent delivery mode with movement of the aspiration and delivery head of the fluid handling system into contact with a port of the cartridge.
However, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to execute a reagent receiving mode with movement of the aspiration and delivery head of the fluid handling system into fluid contact with at least one storage container, and execute a reagent delivery mode with movement of the aspiration and delivery head of the fluid handling system into contact with a port of the cartridge, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 11, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for performing an inventory 
However, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to performing an inventory management operation contemporaneous with one or more of: entrance of the reagent receiving mode and entrance of the reagent delivery mode, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 12, Holmes does not explicitly disclose wherein the inventory management operation is performed in coordination with the fluid handling subsystem.
However, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to provide an inventory management operation is performed in coordination with the fluid handling subsystem, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate 
Regarding claim 13, Holmes does not explicitly disclose wherein the non-transitory computer-readable medium further comprises instructions for performing an inventory management operation ahead of performance of a molecular diagnostic test process, thereby promoting continuous and efficient operation of the system.
However, the device disclosed by Holmes is capable of providing the operating conditions as disclosed above in view of paragraphs 1326, 1329-1332, 1385 and 1386. Paragraphs 1385 and 1386 disclose that a processing protocol is adjustable by a user. In an embodiment, a user may generate a processing protocol with the aid of a protocol engine that provides the user one or more options geared toward tailoring the protocol for a particular use.
Additionally, it would have been obvious to one of ordinary skill in the art to perform an inventory management operation ahead of performance of a molecular diagnostic test process, thereby promoting continuous and efficient operation of the system, since Holmes discloses that the processing protocol is adjustable by a user and a user may generate a processing protocol that provides the user one or more options geared toward tailoring the protocol for a particular use.
Regarding claim 14, Holmes discloses wherein the non-transitory computer-readable medium further comprises instructions for delivering the one or more samples to the one or more cartridges in a continuous operation mode (In some instances, the device may be capable of running continuously with samples being added to the device as various samples have completed processing; paragraph 361); see also paragraph 570, wherein the continuous operation mode minimizes interruptions between instances of sample delivery to the one or more cartridges.
claim 15, Holmes implies that in some instances the cartridge does not contain reagents inside the cartridge prior to processing in the molecular diagnostic manipulator as discussed in at least paragraph 319. Therefore, the cartridge of Holmes is capable of not containing reagents inside the cartridge prior to processing in the molecular diagnostic manipulator.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796